Name: 89/449/EEC: Commission Decision of 17 July 1989 authorizing methods for grading pig carcases in Greece (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  means of agricultural production;  agricultural structures and production;  animal product
 Date Published: 1989-07-25

 Avis juridique important|31989D044989/449/EEC: Commission Decision of 17 July 1989 authorizing methods for grading pig carcases in Greece (Only the Greek text is authentic) Official Journal L 214 , 25/07/1989 P. 0017 - 0019*****COMMISSION DECISION of 17 July 1989 authorizing methods for grading pig carcases in Greece (Only the Greek text is authentic) (89/449/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (1), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 4 (6) thereof, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (3), as amended by Regulation (EEC) No 3530/86 (4), and in particular Article 5 (2) thereof, Whereas Article 2 (3) of Regulation (EEC) No 3220/84 provides that the grading of pig carcases must be determined by estimating the content of lean meat in accordance with statistically proven assessment methods based on the physical measurement of one or more anatomical parts of the pig carcase; whereas the authorization of grading methods is subject to compliance with a maximum tolerance for statistical error in assessment; whereas this tolerance has been defined in Article 3 of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases (5); Whereas, in accordance with Article 6 of Regulation (EEC) No 3220/84 the Community scale for grading pig carcases must be introduced by 1 January 1989 at the latest; Whereas Council Regulation (EEC) No 4110/88 of 21 December 1988 derogating from Regulation (EEC) No 3220/84 as regards the application of the Community scale for grading pig carcases in Greece (6) has permitted the Hellenic Republic to introduce the new grading methods by 30 June 1989; Whereas the Greek Government has requested the Commission before this final date to authorize the use of three methods for grading pigs carcases on its territory and has submitted the information required in Article 3 of Regulation (EEC) No 2967/85; whereas an examination of this request has revealed that the conditions for authorizing the said grading methods are fulfilled; Whereas no modification of the apparatus or grading method may be authorized except by means of a new Commission Decision adopted in the light of experience gained; whereas, for this reason, the present authorization may be revoked; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 The use of the following methods is hereby authorized for grading pig carcases pursuant to Regulation (EEC) No 3220/84 in Greece: - the apparatus termed 'Destron PG 100' ('DEST') and assessment methods related thereto, details of which are given in Part 1 of the Annex, - the apparatus termed 'Fat-O-Meater' ('FOM') and assessment methods related thereto, details of which are given in Part 2 of the Annex, - the apparatus termed 'Hennessy Grading Probe' ('HGP') and assessment methods related thereto, details of which are given in Part 3 of the Annex. Article 2 Modifications of the apparatus or of the assessment methods shall not be authorized. Article 3 This Decision is addressed to the Hellenic Republic. Done at Brussels, 17 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 282, 1. 11. 1975, p. 1. (2) OJ No L 129, 11. 5. 1989, p. 12. (3) OJ No L 301, 20. 11. 1984, p. 1. (4) OJ No L 326, 21. 11. 1986, p. 8. (5) OJ No L 285, 25. 10. 1985, p. 39. (6) OJ No L 361, 29. 12. 1988, p. 4. ANNEX METHODS FOR GRADING PIG CARCASES IN GREECE PART 1 Destron PG 100 (DEST) 1. Grading of pig carcases shall be carried out by means of the apparatus termed 'Destron PG 100' ('DEST'). 2. The apparatus shall be equipped with a probe of 7 millimetres diameter containing a photodiode (type Texas SL 2018) and a photodetector (type Texas LS 608 D), having an operating distance of between 0 and 120 millimetres. The results of the measurements are converted into estimated lean meat content by means of a computer. 3. The lean meat content of the carcase shall be calculated according to the following formula: 1.2 // y // = 74,55756 - 4,86668 § x1 + x2 + 0,10119 x3 where: 1.2 // y // = the estimated percentage of lean meat in the carcase, // x1 // = the thickness of backfat (including rind) in millimetres, measured at 8 centimetres off the midline of the carcase at the last rib, // x2 // = the thickness of backfat (including rind) in millimetres, measured at 6 centimetres off the midline of the carcase, between the third and fourth last ribs, // x3 // = the thickness of muscle in millimetres, measured at the same time and in the same place as x2. The formula shall be valid for carcases weighing between 50 and 120 kilograms. PART 2 Fat-O-Meater (FOM) 1. Grading of pig carcases shall be carried out by means of the apparatus termed 'Fat-O-Meater' ('FOM'). 2. The apparatus shall be equipped with a probe of 6 millimetres diameter containing a photodiode of the Siemens SFH 950 type and a photodetector (type SFH 960), having an operating distance of between 5 and 105 millimetres. The results of the measurements are converted into estimated lean meat content by means of a computer. 3. The lean meat content of the carcase shall be calculated according to the following formula: 1.2 // y // = 53,25734 + 2,31857 § x3 - 2,48915 § x1 - 0,50962 x2 where: 1.2 // y // = the estimated percentage of lean meat in the carcase, // x1 // = the thickness of backfat (including rind) in millimetres, measured at 8 centimetres off the midline of the carcase at the last rib, // x2 // = the thickness of backfat (including rind) in millimetres, measured at 6 centimetres off the midline of the carcase, between the third and fourth last ribs, // x3 // = the thickness of muscle in millimetres, measured at the same time and in the same place as x2. The formula shall be valid for carcases weighing between 50 and 120 kilograms. PART 3 Hennessy Grading Probe (HGP) 1. Grading of pig carcases shall be carried out by means of the apparatus termed 'Hennessy Grading Probe' ('HGP'). 2. The apparatus shall be equipped with a probe of 5,95 millimetres diameter (and of 6,3 millimetres at the blade at the top of the probe) containing a photodiode (Siemens LED of the type LYU 260-EO) and a photodetector (type Siemens 58 MR) and having an operating distance of between 0 and 120 millimetres. The results of the measurements are converted into estimated lean meat content by means of the HGP itself or a computer linked to it. 3. The lean meat content of the carcase shall be calculated according to the following formula: 1.2 // y // = 57,6643 + 0,15179 x3 - 0,61704 x2 - 0,22135 x1 where: 1.2 // y // = the estimated percentage of lean meat in the carcase, // x1 // = the thickness of backfat (including rind) in millimetres, measured at 8 centimetres off the midline of the carcase at the last rib, // x2 // = the thickness of backfat (including rind) in millimetres, measures at 6 centimetres off the midline of the carcase, between the third and fourth last ribs, // x3 // = the thickness of muscle in millimetres, measured at the same time and in the same place as x2. The formula shall be valid for carcases weighing between 50 and 120 kilograms.